DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 26-50 are pending in this application.
Claims 26, 36 and 45 have been amended by Applicant.
Claim 44 has been cancelled by Applicant.

Response to Arguments
Regarding Claim Rejections - 35 USC § 112(a): Applicant's arguments filed 2/22/2022 for claim 44 has been fully considered is persuasive due to cancelled claim 44.  The rejection is withdrawn.

Regarding Claim Rejections - 35 USC § 103:  Applicant’s arguments with respect to independent claims 26, 36 and 45 have been considered but are moot. Amended claims 26, 36 and 45 necessitate new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.

Allowable Subject Matter
Claims 30-35, 37-41, and 46-50 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29, 36, 42, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Grinstead et al. (US 20130268118 A1) in view of Li et al. (US 10539676 B2).
Regarding Claim 26, Grinstead teaches robotic system for autonomous tunnel navigation (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously", [0059] "robot...maneuvers into a tunnel"), comprising: a plurality of sensors (Grinstead, [0051] "autonomous or semi-autonomous movement, the robot...may include a sensor system...having several different types of sensors. The sensors can be used in conjunction with one another to create a perception of the robot's environment”) configured comprising a ranging sensor (Grinstead, [0051] "The sensor system...may include...sonar (e.g., ranging sonar and/or imaging sonar), radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging)") and an odometry-based sensor (Grinstead, "[0072] The driven path can be determined using... odometry…"); memory configured to store instructions (Grinstead, [0067]  "memory capable of storing instructions”); and a processor coupled to the memory and to the plurality of sensors (Grinstead, [0050] "a controller...in communication with...a sensor system...The controller...may include one or more computer processors and associated memory systems", the processor configured to execute the instructions to (Grinstead, [0067]  "… instructions executable on the computing processor(s)"): detect a location and movement of the robotic system through the surrounding environment based on sensor measurements obtained from the plurality of sensors (Grinstead, [0051] "The sensors can be used in conjunction with one another to create a perception of the robot's environment...navigation sensors…"); determine if the robotic system is in a tunnel based on the sensor measurements (Grinstead, [0059] “when the robot…maneuvers into a tunnel…(e.g., a culvert, a cave, etc.), behind an obstacle, or into a building, the communication signal between the operator control unit…and the robot…may become attenuated, disrupting the communication there between”); in response to determining that the robotic system is in a tunnel, navigating using sensor measurements provided by the odometry-based sensor (Grinstead, [0072] “during a loss of communication…determining a driven path of the robot…The driven path can be determined using…odometry”) and navigating using sensor measurements provided by the ranging sensor (Grinstead, [0053] “The sensor system…may include a laser scanner…the controller…using signals received from the laser scanner…may create an environment map or object map of the scanned area…may use the object map for navigation”, [0054] “the laser scanner…is a scanning LIDAR”).

Grinstead does not teach in response to subsequently determining that the robotic system is not in a tunnel, switching from navigating using the sensor measurements provided by the odometry-based sensor to navigating.

Li teaches in response to subsequently determining that the robotic system is not in a tunnel (Li, Col 12 lines 53-57, “The mobile device…or sensing vehicle may use GPS/INS for global positioning outside of the structure, where reliable satellite signal is available. The GPS/INS signal is used as the reference point during the transition of going from outside the structure to inside the structure”, (Col 11 line 66) “indoor and outdoor terrestrial autonomous navigation for some applications, such as a mobile robot”,(Col 5, lines 31-31) “mapping buildings, tunnels, multi-level bridges, or other structures”), switching from navigating using the sensor measurements provided by the odometry-based sensor (Li, Col 9 lines 49-55,  “remote sensing, such as aerial or satellite photography and/or LIDAR, can be used to generate map geometries directly…vehicle data provided by vehicles…as they travel the roads throughout a region, network of roads”, (Col 12, lines 65-67 ) “no stable GPS/INS indications for the LIDAR odometry. Optionally, according to some embodiments, the LIDAR sensor or image sensor may be used to both gather sensor data from the surfaces of the environment…also to establish a trajectory through distinctions in the environment data over a period of time”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grinstead to include when the robotic system is determined to be in the tunnel and when the robotic system is determined to be not in the tunnel as taught by Li in order to navigate in a non-tunnel environment using a plurality of sensors to ensure robot navigation control is maintained.

Regarding Claim 27, Grinstead teaches the system of claim 26 (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously" [0059] "robot...maneuvers into a tunnel"), wherein the ranging sensor comprises a light detection and ranging (LIDAR) sensor or a radio detection and ranging (RADAR) sensor (Grinstead, [0051] "The sensor system...may include... LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target”).  


Regarding Claim 28, Grinstead teaches the system of claim 26 (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously" [0059] "robot...maneuvers into a tunnel").  Grinstead does not teach wherein the odometry-based sensor comprises a sensor that tracks wheel rotation count, wheel rotation speed, or robotic leg movement.  However, Li teaches this limitation (Li, Col 6, lines 18-21, The apparatus…may be equipped with any number of sensors…such as a…local positioning sensor (e.g., odometer or wheel sensor)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grinstead to include the odometry-based sensor comprising a sensor that tracks wheel rotation as taught by Li in order to navigate the robot in a tunnel environment by tracking the wheel rotation.

Regarding Claim 29, Grinstead teaches the system of claim 26 (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously" [0059] "robot...maneuvers into a tunnel"), wherein the processor is further configured to execute the instructions to build and update a map of the surrounding environment based on the data provided by the ranging sensor.  However, Li teaches this limitation (Li, Col 9, lines 49-51, “Also, remote sensing, such as aerial or satellite photography and/or LIDAR, can be used to generate map geometries directly or through machine learning”, (Li, Col 9, lines 60-61, “The map database…may be a master map database stored in a format that facilitates updates”).

It would have been obvious to one of ordinary skill in the art to have before the effective filing date of the claimed invention to have modified Grinstead to include to build and update a map of the surrounding environment based on the data provided by the ranging sensor as taught by Li in order to continuously update the map of the surrounding environment to accurately navigate the robot.

Regarding Claim 36, Grinstead teaches method for autonomous tunnel navigation with a robotic system (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously", [0059] "robot...maneuvers into a tunnel"), the method comprising: detecting movement of the robotic system through a surrounding environment based on sensor measurements provided by a plurality of sensors (Grinstead, [0051] "autonomous or semi-autonomous movement, the robot...may include a sensor system...having several different types of sensors. The sensors can be used in conjunction with one another to create a perception of the robot's environment”) comprising a ranging sensor (Grinstead, [0051] "The sensor system...may include...sonar (e.g., ranging sonar and/or imaging sonar), radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging)") and an odometry-based sensor (Grinstead, "[0072] The driven path can be determined using... odometry…"); determining, based on the sensor measurements, if the surrounding environment is a tunnel environment (Grinstead, [0059] “when the robot…maneuvers into a tunnel…(e.g., a culvert, a cave, etc.), behind an obstacle, or into a building, the communication signal between the operator control unit…and the robot…may become attenuated, disrupting the communication there between”); and in response to determining that the surrounding environment is a tunnel environment (Grinstead, [0072] “during a loss of communication…determining a driven path of the robot…The driven path can be determined using…odometry”), navigating using sensor measurements provided by the odometry-based sensor(Grinstead, [0072] “during a loss of communication…determining a driven path of the robot…The driven path can be determined using…odometry”); and navigating using sensor measurements provided by the ranging sensor (Grinstead, [0053] “The sensor system…may include a laser scanner…the controller…using signals received from the laser scanner…may create an environment map or object map of the scanned area…may use the object map for navigation”, [0054] “the laser scanner…is a scanning LIDAR”).                                                                                                         

Grinstead does not teach in response to subsequently determining that the robotic system is not in a tunnel, switching from navigating using the sensor measurements provided by the odometry-based sensor to navigating.

Li teaches in response to subsequently determining that the robotic system is not in a tunnel (Li, Col 12 lines 53-57, “The mobile device…or sensing vehicle may use GPS/INS for global positioning outside of the structure, where reliable satellite signal is available. The GPS/INS signal is used as the reference point during the transition of going from outside the structure to inside the structure”, (Col 11 line 66) “indoor and outdoor terrestrial autonomous navigation for some applications, such as a mobile robot”,(Col 5, lines 31-31) “mapping buildings, tunnels, multi-level bridges, or other structures”), switching from navigating using the sensor measurements provided by the odometry-based sensor (Li, Col 9 lines 49-55,  “remote sensing, such as aerial or satellite photography and/or LIDAR, can be used to generate map geometries directly…vehicle data provided by vehicles…as they travel the roads throughout a region, network of roads”, (Col 12, lines 65-67 ) “no stable GPS/INS indications for the LIDAR odometry. Optionally, according to some embodiments, the LIDAR sensor or image sensor may be used to both gather sensor data from the surfaces of the environment…also to establish a trajectory through distinctions in the environment data over a period of time”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grinstead to include when the robotic system is determined to be in the tunnel and when the robotic system is determined to be not in the tunnel as taught by Li in order to navigate in a non-tunnel environment using a plurality of sensors to ensure robot navigation control is maintained.

Regarding Claim 43, Grinstead teaches the method of claim 36 (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously" [0059] "robot...maneuvers into a tunnel"). Grinstead does not teach further comprising obtaining sensor measurements provided by the odometry-based sensor and sensor measurements provided by the ranging sensor simultaneously. However, Li teaches this limitation (Li, Col 14 lines 37-38) , “pose estimation from the LIDAR-IMU odometry fusion”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grinstead to include obtaining both ranging sensor measurements and odometry-based sensor measurements substantially simultaneously as taught by Li in order to navigate the robot in a tunnel environment by measuring distance and tracking the wheel rotation.

Regarding Claim 45, Grinstead teaches A non-transitory computer-readable medium (Grinstead, [0092] “computer readable medium for execution”) comprising instructions (Grinstead, [0067]  "memory capable of storing instructions”) for autonomous tunnel navigation by a robotic system that (Grinstead, Fig 7, [0062]  "robot...may maneuver autonomously" [0059]  "robot...maneuvers into a tunnel"), when executed by a computer (Grinstead, [0067]  "… instructions executable on the computing processor(s)"), cause the computer to: detect movement of the robotic system through a surrounding environment based on sensor measurements provided by a plurality of sensors comprising a ranging sensor (Grinstead, [0051] "The sensor system...may include...sonar (e.g., ranging sonar and/or imaging sonar), radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging)") and an odometry-based sensor (Grinstead, "[0072] The driven path can be determined using... odometry…"); determine, based on the sensor measurements, if the surrounding environment is a tunnel environment (Grinstead, [0059] “when the robot…maneuvers into a tunnel…(e.g., a culvert, a cave, etc.), behind an obstacle, or into a building, the communication signal between the operator control unit…and the robot…may become attenuated, disrupting the communication there between”); in response to determining that the surrounding environment is a tunnel environment, navigating using sensor measurements provided by the odometry-based sensor when the surrounding environment is determined to be a tunnel environment (Grinstead, [0072] “during a loss of communication…determining a driven path of the robot…The driven path can be determined using…odometry”); and using sensor measurements provided by the ranging sensor (Grinstead, [0053] “The sensor system…may include a laser scanner…the controller…using signals received from the laser scanner…may create an environment map or object map of the scanned area…may use the object map for navigation”, [0054] “the laser scanner…is a scanning LIDAR”).

Grinstead does not teach in response to subsequently determining that the robotic system is not in a tunnel, switching from navigating using the sensor measurements provided by the odometry-based sensor to navigating.

Li teaches in response to subsequently determining that the robotic system is not in a tunnel (Li, Col 12 lines 53-57, “The mobile device…or sensing vehicle may use GPS/INS for global positioning outside of the structure, where reliable satellite signal is available. The GPS/INS signal is used as the reference point during the transition of going from outside the structure to inside the structure”, (Col 11 line 66) “indoor and outdoor terrestrial autonomous navigation for some applications, such as a mobile robot”,(Col 5, lines 31-31) “mapping buildings, tunnels, multi-level bridges, or other structures”), switching from navigating using the sensor measurements provided by the odometry-based sensor (Li, Col 9 lines 49-55,  “remote sensing, such as aerial or satellite photography and/or LIDAR, can be used to generate map geometries directly…vehicle data provided by vehicles…as they travel the roads throughout a region, network of roads”, (Col 12, lines 65-67 ) “no stable GPS/INS indications for the LIDAR odometry. Optionally, according to some embodiments, the LIDAR sensor or image sensor may be used to both gather sensor data from the surfaces of the environment…also to establish a trajectory through distinctions in the environment data over a period of time”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grinstead to include when the robotic system is determined to be in the tunnel and when the robotic system is determined to be not in the tunnel as taught by Li in order to navigate in a non-tunnel environment using a plurality of sensors to ensure robot navigation control is maintained.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Grinstead et al. (US 20130268118 A1) in view of Li et al. (US 10539676 B2) in further view of Slichter et al. (US 20150253427 A1).
Regarding Claim 42, Modified Grinstead teaches the method of claim 36 (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously" [0059] "robot...maneuvers into a tunnel"), but Grinstead, as modified, does not teach that each sensor measurement is represented by an x-axis coordinate and a y-axis coordinate and wherein the robotic system is located at an origin of the x- axis and y-axis for each sensor measurement. However, Slichter teaches this limitation (Slichter, Fig 4B).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grinstead to include each sensor measurement is represented by an x-axis coordinate and a y-axis coordinate and the robotic system represents an origin of the x- axis and y-axis for each measurement at taught by Slichter in order to define the starting point for robot navigation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breed et al. (US 20050134440 A1 ) discloses using sensors to determine the robot is out of the tunnel environment  (Breed, [0422] “radar reflectors can be located for an appropriate distance outside of the tunnel to permit an accurate location determination to be made by a vehicle until it acquires the GPS and differential GPS signals”).
Shostak et al. (US 20060025897 A1) discloses navigate using sensor measurements provided by the ranging sensor (Shostak, [1358] “ascertain the vehicle's position on the highway, it can determine the vehicle's current position”, [0837] “For the radar or laser radar reflection system, the reflectors can be active devices that provide environmental information in addition to location information to the interrogating vehicle”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662               

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662